DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicants’ Amendment
1)	Acknowledgment is made of Applicants’ amendment filed 08/01/22 in response to the non-final Office Action mailed 03/31/22.
Status of Claims
2)	Claims 1, 4, 8, 16, 17, 19 and 25 have been amended via the amendment filed 08/01/22.
	Claims 2, 3, 5, 7, 12 and 13 have been canceled via the amendment filed 08/01/22.
	New claim 41 has been added via the amendment filed 08/01/22.
	Claims 1, 4, 6, 8-10, 15-17, 19-29, 31 and 41 are pending. 
	New claim 41 is withdrawn from consideration as being directed to a non-elected  species. See 37 C.F.R 1.142(b) and M.P.E.P § 821.03. 
	Claims 1, 4, 6, 8-10, 16, 17, 19-21 and 23-25 are under examination.
Information Disclosure Statements
3)	Acknowledgment is made of Applicants’ Information Disclosure Statements filed 06/15/22 and 08/30/22.  The information referred to therein has been considered and a signed copy is attached to this Office Action.  
Prior Citation of Title 35 Sections
4)	The text of those sections of Title 35 U.S. Code not included in this action can be found in a prior Office Action.  
Prior Citation of References
5)	The references cited or used as prior art in support of one or more rejections in the instant Office Action and not included on an attached form PTO-892 or form PTO-1449 have been previously cited and made of record.
Objection(s) Moot
6)	The objection to claim 3 made in paragraph 17 of the Office Action mailed 03/31/22 is moot in light of Applicants’ cancellation of the claim.
Objection(s) Withdrawn
7)	The objections to claims 8, 17 and 19 made in paragraph 17 of the Office Action mailed 03/31/22 is withdrawn in light of Applicants’ amendments to the claims.

Rejection(s) Moot
8)	The rejection of claim 5 made in paragraph 10 of the Office Action mailed 03/31/22 under 35 U.S.C § 112(a) or 35 U.S.C § 112 (pre-AIA ), first paragraph, with regard to the biological material deposit is moot in light of Applicants’ cancellation of the claim.
9)	The provisional rejection of claims 2, 3, 12 and 13 made in paragraph 11 of the Office Action mailed 03/31/22 on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-9, 11-17 and 19-21 of co-pending application 16/304,697 (‘697) as evidenced by De Man et al. (J. Appl. Bacteriol. 23: 130-135, 1960, of record) is moot in light of Applicants’ cancellation of the claims.
10)	The rejections of claims 2, 3, 5, 12 and 13 made in paragraph 12 of the Office Action mailed 03/31/22 under 35 U.S.C § 112(b) as being indefinite are moot in light of Applicants’ cancellation of the claims.
11)	The rejections of claims 2 and 13 made in paragraph 14 of the Office Action mailed 03/31/22 under 35 U.S.C § 103 as being unpatentable over Van der Veen et al. (International J. Food Microbiol. 144: 421-431, 2011, of record) in view of Zhou et al. (Curr. Microbiol. 63: 186-192, 2011, of record) is moot in light of Applicants’ cancellation of the claims.
Rejection(s) Withdrawn
12)	The provisional rejection of claims 1, 6, 8-10, 16, 17, 19-21 and 23-25 made in paragraph 11 of the Office Action mailed 03/31/22 on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-9, 11-17 and 19-21 of co-pending application 16/304,697 (‘697) as evidenced by De Man et al. (J. Appl. Bacteriol. 23: 130-135, 1960, of record) is withdrawn in light of the issuance of the US patent 11,297,868 from application 16304697.
13)	The rejections of claim 1 made in paragraphs 12(a) and 12(b) of the Office Action mailed 03/31/22 under 35 U.S.C § 112(b) or pre-AIA , second paragraph, as being indefinite are withdrawn in light of Applicants’ amendment to the claim.
14)	The rejections of claims 16, 17 and 19 made in paragraph 12(c) of the Office Action mailed 03/31/22 under 35 U.S.C § 112(b) or pre-AIA , second paragraph, as being indefinite is withdrawn in light of the claim amendments. 
15)	The rejection of claims 4, 6, 8-10, 16, 17, 19-21 and 23-25 made in paragraph 12(d) of the Office Action mailed 03/31/22 under 35 U.S.C § 112(b) or pre-AIA , second paragraph, as being indefinite is withdrawn in light of the claim amendments to the base claim. 
16)	The rejection of claims 1, 6, 8, 10, 16, 19, 24 and 25 made in paragraph 14 of the Office Action mailed 03/31/22 under 35 U.S.C § 103 as being unpatentable over Van der Veen et al. (International J. Food Microbiol. 144: 421-431, 2011, of record) in view of Zhou et al. (Curr. Microbiol. 63: 186-192, 2011, of record) is withdrawn in light of the claim amendments. 
17)	The rejection of claim 20 made in paragraph 15 of the Office Action mailed 03/31/22 under 35 U.S.C § 103 as being unpatentable over Van der Veen et al. (International J. Food Microbiol. 144: 421-431, 2011, of record) as modified by Zhou et al. (Curr. Microbiol. 63: 186-192, 2011, of record) as applied in claims 17 and 1 above and further in view of De Man et al. (J. Appl. Bacteriol. 23: 130-135, 1960, of record) is withdrawn in light of the amendments to claims 17 and 1.
18)	The rejection of claim 23 made in paragraph 16 of the Office Action mailed 03/31/22 under 35 U.S.C § 103 as being unpatentable over Van der Veen et al. (International J. Food Microbiol. 144: 421-431, 2011, of record) as modified by Zhou et al. (Curr. Microbiol. 63: 186-192, 2011, of record) as applied in claim 1 above and further in view of Budny et al. (US 20050158253 A1, of record) is withdrawn in light of the amendments to claim 1.
Double Patenting Rejection
19)	Claims 1, 4, 6, 8-10, 16, 17, 19-21 and 23-25 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 15-17, 19-21, 14, 13, 12, 11, 8, 7, 6, 5, 4, 3, 2 and 1 of the US patent 11,297,868 as evidenced by De Man et al. (J. Appl. Bacteriol. 23: 130-135, 1960, of record). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to preparing a bacterial composition comprising the steps: (a) in vitro co-culturing beneficial bacteria such as Lactobacillus plantarum with biofilm-producing bacteria such as Bacillus subtilis on a growth substrate medium such as MRS under conditions that generate a biofilm, and (b) isolating the biofilm from the growth substrate. The MRS growth medium used in the method of the ‘868 patent intrinsically comprises manganese therein as is evidenced by the disclosure of De Man et al. (see first full paragraph under the section ‘Results and Discussion’) and therefore meets the growth substrate medium comprising manganese as recited in instant claims. See first full paragraph under the section ‘Results and Discussion’. 
Claim(s) Interpretation
	The claim limitation ‘beneficial bacteria’ is interpreted as referring to and encompassing any bacteria that bring about a positive effect on human beings as defined at lines 31 and 32 of page 9 of the as-filed specification. Accordingly, claim 1 encompasses an interpretation in which the beneficial bacteria and biofilm-producing bacteria are the same.  The claim limitation ‘biofilm-producing bacteria’ is interpreted as encompassing beneficial bacteria as defined at line 23 of page 16 of the as-filed specification. The term ‘co-culturing’ is interpreted as encompassing the culturing of separate bacteria of a single species or strain.
Rejection(s) under 35 U.S.C § 102
20)	The following is a quotation of the appropriate paragraphs of 35 U.S.C § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.  

21)	Claims 1, 4, 6, 9, 24 and 25 are rejected under 35 U.S.C § 102(a)(1) as being anticipated by Shimesh and Chai (J. Bacteriol. 195: 2747-2754, 2013, of record).
	Shimesh and Chai taught a method of preparing a bacterial suspension comprising in vitro culturing of cells of the single species of the Bacillus subtilis NCIB3610 (and therefore nor more than 50 bacterial species) in a growth medium comprising therein manganese (i.e., growth substrate) under conditions that generated biofilm colonies and collecting (i.e., isolating) said biofilm colonies. The cells of Bacillus subtilis NCIB3610 cultured in the prior art method are the cells of the same strain of Bacillus subtilis NCIB3610 used by Applicant in Example 1 of the instant specification, a part of which qualifies as beneficial bacteria and others as biofilm-producing bacteria by meeting the definition or description provided in the instant application. See paragraph bridging the two columns of page 2748; paragraph bridging pages 2748 and 2749 as well as pages 2747 and 2748; and abstract.
	Claims 1, 4, 6, 9, 24 and 25 are anticipated by Shimesh and Chai.
22)	Claims 1, 4, 6, 8-10, 12 and 23-25 are rejected under 35 U.S.C § 102(a)(1) as being anticipated by Zhao et al. (CN 103911323 A, English version provided via Applicants’ IDS) as evidenced by daSilva et al. (Analytical Methods 3: 2625-2629, 2011).
Zhao et al. disclosed a method of producing a probiotics preparation comprising in vitro co-culturing of Lactobacillus plantarum (i.e., no more than 50 beneficial bacteria species) and Bacillus licheniformis and Bacillus subtilis HM-66 (i.e., biofilm-producing bacteria) in a culture medium (i.e., growth substrate) comprising corn flour, bean pulp, and bran at a pH of 7.0 to 7.2. The pH of the preparation after the fermentation was 6.5 to 7.5. In one embodiment, only Bacillus subtilis species (i.e., single species of biofilm-producing bacteria) and Lactobacillus plantarum were co-cultured. The prior art preparation was subjected to drying to obtain (isolate) a dry culture and therefore was dehydrated. See paragraph bridging pages 1 and 2; section [0005], [0009], [0011] to [0016], [0030], [0043] to [0045]; the last sentence of section [0031]; and Embodiments. That manganese is an intrinsic part of the corn flour present in the prior art medium is inherent from the teachings of Zhao et al. in light of what is well known in the art. For instance, see Table 4 and section 3.5 Application’ of daSilva et al. Clearly, the prior art method meets the recited steps of the instant claims including the co-culturing step and therefore anticipates the instantly claimed method. 
	Claims 1, 4, 6, 8-10, 12 and 23-25 are anticipated by Zhao et al. The reference of daSilva et al. is not used as a secondary reference in combination with Zhao et al., but rather is used to show that every element of the claimed subject matter is disclosed by Zhao et al. with the unrecited limitation(s) being inherent as evidenced by the state of the art. See In re Samour 197 USPQ (CCPA 1978). 
23)	Claims 1, 6, 8, 16, 17 and 19-21 are rejected under 35 U.S.C § 102(a)(1) as being anticipated by Pometto et al. (US 5,595,893 A) as evidenced by De Man et al. (J. Appl. Bacteriol. 23: 130-135, 1960, of record).
Pometto et al. taught a method of co-culturing via mixed culturing of biofilm-forming bacteria of the Bacillus genus and lactic acid bacteria such as Lactobacillus species (i.e., beneficial probiotic bacteria) in MRS Lactobacillus broth culture medium at a pH of 5 to 6 (i.e., about 6.5) to 7.5. See 2nd and 3rd full paragraphs of Example 2; Table 2 and the notes therebelow; 1st full paragraph of column 7; and the last two full paragraphs under ‘MATERIALS AND METHODS” of Example 2. The MRS growth medium used in the method of the ‘868 patent intrinsically comprises manganese therein as is evidenced by the disclosure of De Man et al. (see first full paragraph under the section ‘Results and Discussion’) and therefore meets the growth substrate medium comprising manganese as recited in instant claims. See first full paragraph under the section ‘Results and Discussion’. 
	Claims 1, 6, 8, 16, 17 and 19-21 are anticipated by Pometto et al. The reference of De Man et al. is not used as a secondary reference in combination with Pometto et al., but rather is used to show that every element of the claimed subject matter is disclosed by Pometto et al. with the unrecited limitation(s) being inherent as evidenced by the state of the art. See In re Samour 197 USPQ (CCPA 1978). 
Conclusion
24)	No claims are allowed.
25)	Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  THIS ACTION IS MADE FINAL. Applicants are reminded of the extension of time policy as set forth in 37 C.F.R 1.136(a).  	
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Correspondence
26)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission. Papers should be transmitted via the PTO Central Fax number, (571) 273-8300, which receives transmissions 24 hours a day and 7 days a week.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
27)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854. A message may be left on the Examiner’s voice mail system.  The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST). If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisor Gary Nickol, can be reached on (571) 272-0835.
28)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.

/S. DEVI/
S. Devi, Ph.D.Primary Examiner
Art Unit 1645                                                                                                                                                                                                        September, 2022